Citation Nr: 0208005	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  90-44 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1988 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The Board remanded this case back to 
the RO for further development in November 1999.  The case, 
which was subsequently transferred to the Roanoke, Virginia 
VARO, has since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran has been diagnosed with PTSD, but this 
diagnosis has not been shown to have been based on 
participation in combat with the enemy during service or a 
verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran.  Additionally, the Board finds that 
the RO has completed all necessary steps in attempting to 
verify the veteran's claimed stressors; this matter is 
described in further detail below.  Given the results of such 
stressor development, the Board finds that a VA examination 
addressing the veteran's claimed disorder is not 
"necessary" under 38 U.S.C.A. § 5103A(d) (West Supp. 2001).  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in an April 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2001).  This issuance, which includes a 
summary of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, also contains a specific explanation of 
the type of evidence necessary to substantiate his claim and 
which portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002). 

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  
However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2001); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2001); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical evidence containing an opinion as to a causal 
relationship between PTSD and service.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  The Board notes 
that a February 1990 statement from a private doctor, who had 
treated the veteran since January 1990, indicates that he 
needed "to be hospitalized as soon as possible" for PTSD 
treatment.  This diagnosis was confirmed in the report of a 
VA hospitalization from June and July of 1990, as well as in 
multiple subsequent VA hospitalization reports.  The Board is 
therefore fully satisfied that the veteran has a current 
diagnosis of PTSD.

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
verified in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a verified in-service stressor upon 
which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records verify that he was 
awarded the National Defense Service Medal and the Vietnam 
Campaign Medal.  There is no indication of receipt of such 
combat-related citations as the Purple Heart Medal or the 
Combat Infantryman Badge.  Moreover, the veteran's service 
medical records do not suggest any combat-related wounds or 
other incidents of treatment reflecting combat.  In short, 
there is no evidence of record to suggest the veteran's 
participation in combat with the enemy during service.  

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a verified in-service 
stressor or stressors.  In this regard, the Board observes 
that the veteran has reported three specific stressors.  
First, the veteran has described witnessing a friend and 
fellow soldier, serving in "HS-6" and named Tommy, "Blue," 
or Frankie, killed when he walked into a plane propeller 
aboard the U.S.S. Kerasage in late 1965 or early 1966.  
Second, the veteran has reported having two friends, 
nicknamed "Smith" and "Yankee," never return from a 
search-and-rescue mission in the VS 21 outfit.  Finally, the 
veteran has alleged that he was shot down while flying a 
search-and-rescue mission.  As a result, the veteran has 
stated that he witnessed everyone else in the helicopter get 
killed, and he has described being forced to stay in the 
jungle for three days before being rescued.  These 
allegations are included in a March 1990 lay statement and in 
the transcripts from RO hearings conducted in August 1991 and 
May 1997 and from a Board video conference hearing conducted 
in July 1999.

In view of this lay evidence, and in full accordance with the 
instructions contained in the November 1999 Board remand, the 
RO requested verification of the veteran's reported stressors 
from the United States Armed Services Center for Research of 
Unit Records (Unit Records Center) and the United States 
Department of the Navy (Navy).  Voluminous documentation was 
received from both entities.

However, the documentation from the Unit Records Center and 
the Navy does not contain verification of any of the 
veteran's reported stressors.  While these records confirm 
that certain individuals were involved in search-and-rescue 
missions, the list of such men included in the Navy records 
does not include the veteran.  Additionally, while the deaths 
of several individuals are indicated in the records from the 
Unit Records Center, none of these individuals has a name 
corresponding to those reported by the veteran.  

The Board further notes that, in June 2000, the veteran 
submitted military records in support of his contention that 
he saw a man walk into a propeller.  However, these records 
reflect that the noted soldier sustained only a six inch 
laceration to the chest and a cerebral concussion.  In its 
September 2001 Supplemental Statement of the Case, the RO 
indicated that it had made efforts to contact this individual 
but that such efforts had proven unsuccessful.  Moreover, 
there is no indication from the record that the veteran 
actually witnessed the injury in question.

The Board recognizes, that, in Pentecost v. Principi, No. 00-
2083 (U.S. Vet. App. May 24, 2002), the United States Court 
of Appeals for Veterans Claims (Court) held that 
corroboration of every detail of a claimed stressor, 
including the veteran's personal participation, is not 
required and that a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  

However, the facts of Pentecost are distinguishable from the 
facts at hand in the present case.  In Pentecost, there were 
unit records verifying that the appellant's unit came under 
rocket attacks, and the Court determined that, although the 
unit records did not specifically state that the appellant 
was present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks.  Here, the reported stressors do not concern 
rocket attacks that would, presumably, have impacted on an 
entire unit.  Rather, the multiple events reported by the 
veteran (e.g., the deaths of individual soldiers) would not 
necessarily have occurred in the presence of all unit members 
or have impacted on all such members.  Specifically, the 
veteran's presence with regard to the deaths in question has 
not been verified.

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD.  However, the evidence 
of record does not reflect participation in combat with the 
enemy, and there is no evidence showing that the veteran's 
current diagnosis of PTSD is based upon a verified stressor 
from service.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001). 


ORDER

The claim of entitlement to service connection for PTSD is 
denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

